          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court, am admitted, practicing and in good standing as a member of the Bar of the State of New

York and the Commonwealth of Massachusetts, and pursuant to Local Rule 83.6 submit to the

disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s Local Rules.

In accordance with Standing Order for District Court Fund effective 9/1/2016, I further certify

that the annual fee of $25.00 has been paid      to the Clerk of Court, or, if not paid previously,

the fee payment will be submitted      to the Clerk’s Office upon the filing of this motion.


Date: August 6, 2020
          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court, am admitted, practicing and in good standing as a member of the Bar of the State of New

York and the State of New Jersey, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of

this action.   I also certify that I am generally familiar with this Court’s Local Rules.        In

accordance with Standing Order for District Court Fund effective 9/1/2016, I further certify that

the annual fee of $25.00 has been paid    to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted     to the Clerk’s Office upon the filing of this motion.


Date: July 27, 2020
          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court, am admitted, practicing and in good standing as a member of the Bar of the State of New

York, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for

any alleged misconduct which occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court’s Local Rules. In accordance with Standing Order

for District Court Fund effective 9/1/2016, I further certify that the annual fee of $25.00 has been

paid    to the Clerk of Court, or, if not paid previously, the fee payment will be submitted      to

the Clerk’s Office upon the filing of this motion.


Date: July 27, 2020
